                                        Case 3:19-cv-02308-WHA Document 27 Filed 06/19/20 Page 1 of 6




                                  1
                                  2

                                  3
                                  4
                                  5
                                  6                            UNITED STATES DISTRICT COURT

                                  7
                                                             NORTHERN DISTRICT OF CALIFORNIA
                                  8
                                  9
                                  10   OPERATING ENGINEERS’ HEALTH
                                       AND WELFARE TRUST FUND FOR
                                  11   NORTHERN CALIFORNIA, et al.,                      No. 3:19-cv-02308-WHA

                                  12                  Plaintiffs,
Northern District of California
 United States District Court




                                  13           v.                                        ORDER GRANTING
                                                                                         PLAINTIFFS’ MOTION FOR
                                  14   UNITED RSC GENERAL &                              ATTORNEY’S FEES AND COSTS
                                       ENGINEERING, INC., a California
                                  15   Corporation, et al.,
                                  16                  Defendants.

                                  17
                                  18                                     INTRODUCTION
                                  19        In this ERISA and Labor Management Retirements Act (“LMRA”) action,
                                  20   plaintiffs move for attorney’s fees and costs. For the reasons below, plaintiffs’ motion is
                                  21   GRANTED.
                                  22                                       STATEMENT
                                  23        Plaintiffs are (1) Operating Engineers Local Union No. 3 of the International Union
                                  24   of Operating Engineers, AFL-CIO, (2) a related group of funds that constitute employee
                                  25   benefit plans under ERISA, and (3) the Heavy and Highway Committee, a trust
                                  26   established under the LMRA. Their complaint alleges that defendant Richard Ray
                                  27   Spaulding, acting on behalf of defendants RSC General & Engineering, Inc. and Reyre
                                  28   Construction, entered into the Independent Northern California Construction Agreement
                                        Case 3:19-cv-02308-WHA Document 27 Filed 06/19/20 Page 2 of 6




                                   1   with plaintiff Operating Engineers Local Union No. 3. It further alleges that this

                                   2   agreement required defendants to make payments to plaintiffs based on the number of

                                   3   hours defendants’ employees worked, and to keep employee timecards documenting

                                   4   those hours. Moreover, the agreement allegedly empowered the employee benefit plan

                                   5   funds to appoint representatives that could audit defendants’ timecards, ensuring full

                                   6   payment of all sums owed. Finally, the complaint alleges that after audits, the agreement

                                   7   required defendants to reimburse plaintiffs for any costs incurred (Amd. Compl. ¶¶ 1–4,

                                   8   11–15).

                                   9        In December 2018, plaintiffs’ counsel sent a demand letter to defendant RSC after

                                  10   it allegedly failed to comply with an audit request. RSC did not respond. Plaintiffs thus

                                  11   initiated this action in April 2019 to compel compliance with the audit request and to

                                  12   recover any unpaid costs that the audit might reveal. They filed a complaint and a first
Northern District of California
 United States District Court




                                  13   amended complaint and served both, by process server, on defendants in June 2019.

                                  14   Defendants never responded, and they also failed to appear at the initial case

                                  15   management conference in August of that year. After defendants’ failure to appear, the

                                  16   undersigned judge ordered an audit of defendants’ timecards and scheduled a second

                                  17   case management conference for October. The order expressly directed that

                                  18   “[d]efendants must appear at the [October] case management conference.” Plaintiffs

                                  19   served a copy of that order to defendants “by email” on August 5, 2019 (Dkt. Nos. 1, 12,

                                  20   17, 19 at 4–5).

                                  21        After the August case management conference, plaintiffs completed the audit of

                                  22   the timecards, apparently in cooperation with the defendants (who have yet to answer the

                                  23   complaint or appear in this action). The audit revealed no discrepancies in payment. But

                                  24   there remains the issue of attorney’s fees and the cost of the audit. Plaintiffs informed

                                  25   defendants by letter that they remained responsible under the agreement for reimbursing

                                  26   the costs of the audit, including attorney’s fees (Minser Decl. at Exh. D). Defendants

                                  27   never responded to the letter, nor did they appear at the October case management

                                  28   conference. At that conference, defendants signaled that they intended to move for
                                                                                   2
                                        Case 3:19-cv-02308-WHA Document 27 Filed 06/19/20 Page 3 of 6




                                   1   default judgment. The undersigned judge instead “directed” plaintiffs to file a motion

                                   2   for attorney’s fees and costs, rather than a motion for default judgment (Dkt. No. 19 at 2,

                                   3   4–5).

                                   4           Plaintiffs now move to recover attorney’s fees and costs incurred from December

                                   5   4, 2018, when plaintiffs’ counsel sent the initial letter demanding an audit, through

                                   6   November 21, 2019. The motion requests $3,772.00 in attorney’s fees and $980.61 in

                                   7   other costs, totaling $4,752.61. Defendants have not filed an opposition (Dkt. Nos. 18,

                                   8   19 at 1–2, 5, 11).

                                   9                                           ANALYSIS

                                  10           The motion argues that plaintiffs are entitled to attorney’s fees and costs under the

                                  11   Payroll Inspection and Payroll Inspection Collection Procedures, which have been

                                  12   incorporated as part of the agreement. Plaintiffs read these procedures as requiring
Northern District of California
 United States District Court




                                  13   defendants to reimburse them for “attorneys’ fees and audit fees” (Dkt. No. 19 at 6).

                                  14   This order, which concerns the assignment of fees and costs and not the substance of the

                                  15   agreement, need not turn on whether plaintiffs’ motion interprets these procedures

                                  16   correctly. Rather, plaintiffs’ motion can be decided under Section 1132(g) of Title 29 of

                                  17   the United States Code, which allows for the assignment of attorney’s fees and costs in

                                  18   ERISA cases. Section 1132(g) provides that in any ERISA action other than “a

                                  19   judgment in favor of the plan,” courts have discretion to award “a reasonable attorney’s

                                  20   fee and costs of action to either party.”

                                  21           Our court of appeals has held that five factors inform whether fees and costs should

                                  22   be awarded under Section 1132(g): “(1) the degree of the opposing parties’ culpability or

                                  23   bad faith; (2) the ability of the opposing parties to satisfy an award of fees; (3) whether

                                  24   an award of fees against the opposing parties would deter others from acting under

                                  25   similar circumstances; (4) whether the parties requesting fees sought to benefit all

                                  26   participants and beneficiaries of an ERISA plan or to resolve a significant legal question

                                  27   regarding ERISA; and (5) the relative merits of the parties’ positions.” Hummell v. S. E.

                                  28   Rykoff & Co., 634 F.2d 446, 453 (9th Cir. 1980). Here, the first factor weighs heavily in
                                                                                     3
                                        Case 3:19-cv-02308-WHA Document 27 Filed 06/19/20 Page 4 of 6




                                   1   favor assigning costs and fees. Defendants failed to respond to plaintiffs’ letter

                                   2   demanding an audit and then ignored both the complaint and the first amended

                                   3   complaint. Furthermore, defendants failed to appear on two separate occasions for case

                                   4   management conferences. The second failure violated a court order that expressly

                                   5   mandated defendants’ appearance at the conference (Dkt. Nos. 17, 18, 19 at 11).

                                   6   Accordingly, an award of attorney’s fees and costs can be justified on the first factor

                                   7   alone.

                                   8        Turning to the reasonableness of plaintiffs’ request, our court of appeals has

                                   9   deemed the “lodestar” approach to be “the proper method for determining the amount of

                                  10   attorney’s fees in ERISA actions.” Under this approach, “a court determines the

                                  11   ‘lodestar’ amount by multiplying the number of hours reasonably expended on the

                                  12   litigation by a reasonable hourly rate.” Van Gerwen v. Guarantee Mut. Life Co., 214
Northern District of California
 United States District Court




                                  13   F.3d 1041, 1045 (9th Cir. 2000). A reasonable hourly rate can be established by the

                                  14   “prevailing market rate[] in the relevant community.” Kelly v. Wengler, 822 F.3d 1085,

                                  15   1099 (9th Cir. 2016).

                                  16        Two attorneys and two paralegals worked on this matter for plaintiffs. The two

                                  17   attorneys, Michele Stafford and Luz Mendoza, charged $235 and $230 per hour

                                  18   respectively. Ms. Stafford is a shareholder and vice-president at the firm of Saltzman &

                                  19   Johnson. She has been at the firm since 2003 and specializes in ERISA litigation

                                  20   matters. Ms. Mendoza is an associate at Saltzman & Johnson. She joined the firm in

                                  21   2018 and also specializes in ERISA litigation matters (Dkt. No. 19 at 5–6; Minser Decl.

                                  22   ¶¶ 18–21). Neither attorney charges in excess of the prevailing market rate for ERISA

                                  23   specialists in the San Francisco Bay Area. In Echague v. Metro. Life Ins. Co., Judge

                                  24   William Orrick deemed an hourly rate of $650 for lead counsel and $250 for associates

                                  25   to be reasonable for ERISA specialists in the Bay Area. 69 F. Supp. 3d 990, 996–97

                                  26   (N.D. Cal. 2014). Ms. Mendoza falls below this reasonable associate rate, and Ms.

                                  27   Stafford falls well below the reasonable lead counsel rate. Thus, both charged

                                  28   reasonable rates.
                                                                                   4
                                        Case 3:19-cv-02308-WHA Document 27 Filed 06/19/20 Page 5 of 6




                                   1        The two paralegals, Nargis Shaghasi and Alicia Wood, both charged $135 per

                                   2   hour. Ms. Shaghasi has been a paralegal at Saltzman & Johnson since 2018. Ms. Wood

                                   3   has been a paralegal at the firm since 2014 (Dkt. No. 19 at 5–6; Minser Decl. ¶¶ 18–21).

                                   4   Both charged reasonable rates.

                                   5        Turning to the number of hours billed, plaintiffs’ motion states that the two

                                   6   attorneys and two paralegals worked for a combined 20.5 hours between December 4,

                                   7   2018 and November 21, 2019 on this matter. Plaintiffs support this motion with billing

                                   8   records. According to the records, Ms. Stafford billed 1.4 hours. Ms. Mendoza billed

                                   9   9.1 hours. Ms. Shaghasi billed 7.9 hours. Ms. Wood billed 2.1 hours (Dkt. No. 19 at 6;

                                  10   Minser Decl. at Exh. H). Plaintiffs’ records do not suggest duplicative billing or an

                                  11   unreasonably high number of hours spent on any one task. Thus, plaintiffs submit a

                                  12   reasonable number of hours billed.
Northern District of California
 United States District Court




                                  13        The following table summarizes plaintiffs’ requested attorney’s fees:

                                  14
                                            Timekeeper          Number of Hours           Billing Rate            Total Due
                                  15
                                         Michele Stafford               1.4                  $235.00               $329.00
                                  16
                                           Luz Mendoza                  9.1                  $230.00               $2,093.00
                                  17
                                          Nargis Shaghasi               7.9                  $135.00               $1,066.50
                                  18
                                           Alicia Wood                  2.1                  $135.00               $283.50
                                  19
                                               Total                    20.5                                       $3,772.00
                                  20
                                            $3,772.00 being reasonable, plaintiffs’ request for attorney’s fees is GRANTED.
                                  21
                                            That leaves plaintiffs’ request for litigation costs. The motion requests $980.61 for
                                  22
                                       the complaint filing fee, messenger services, legal research fees, and service of the
                                  23
                                       summons and complaint on defendants. Plaintiffs have submitted records detailing this
                                  24
                                       request (Dkt. No. 19 at 10; Minser Decl. at Exh. H).
                                  25
                                            The following table summarizes plaintiffs’ requested costs:
                                  26
                                  27               Date                        Description                       Amount

                                  28    April 29, 2019                Filing fee                       $400.00

                                                                                   5
                                        Case 3:19-cv-02308-WHA Document 27 Filed 06/19/20 Page 6 of 6




                                        May 8, 2019                   Chambers copies of              $21.25
                                   1
                                                                      Summons, Complaint, and
                                   2
                                                                      supporting documents
                                   3
                                        May 30, 2019                  Chambers copies of First        $21.25
                                   4                                  Amended Complaint
                                   5    May 30, 2019                  Process of service of           $199.37
                                   6                                  Summons and Complaint

                                   7                                  to RSC General &
                                                                      Engineering
                                   8
                                        May 30, 2019                  Process of Service of           $199.37
                                   9
                                                                      Summons and Complaint
                                  10                                  to Reyre Construction
                                  11    May 30, 2019                  Process of Service of           $98.10
                                  12                                  Summons and Complaint
Northern District of California
 United States District Court




                                  13                                  to Richard Ray Spaulding
                                        May 30, 2019                  Legal research on Lexis         $20.02
                                  14
                                        July 25, 2019                 Chambers copies of              $21.25
                                  15
                                                                      Request to Continue Case
                                  16
                                                                      Management Conference
                                  17    Total                                                         $980.61
                                  18
                                            Plaintiffs’ requested costs rate as reasonable, so their motion for litigation costs of
                                  19
                                       $980.61 is also GRANTED.
                                  20
                                                                           CONCLUSION
                                  21
                                            Plaintiffs’ motion for attorney’s fees and costs totaling $4,752.61 is GRANTED.
                                  22
                                            IT IS SO ORDERED.
                                  23
                                       Dated: June 18, 2020.
                                  24

                                  25
                                  26                                                           WILLIAM ALSUP
                                                                                               UNITED STATES DISTRICT JUDGE
                                  27
                                  28
                                                                                    6
